Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-10, 12-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,560,881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-10, 12-17, and 19-20 are either anticipated by or obvious variants of patent claims 1-19.  For example, patent claim 5 includes all limitations of independent claim 6.  Patent claim 6 includes all limitations of independent claim 7.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-19.  In particular, the following table shows the corresponding limitations between claims 3-10, 12-17, and 19-20 and patent claims 1-19.
Present Application Claims (17/511,241)
Patent Claims (US10,560,881)
3. (Currently Amended) The method of claim 6, wherein estimating the first fading loss includes applying a low pass filter to the plurality of fading losses for the plurality of times.  
4. (Currently Amended) The method of claim 6 wherein estimating the second fading loss includes applying a predictive filter to the differences determined between the plurality of fading losses and the first fading loss.  
5. (Currently Amended) The method of claim 6, wherein estimating the second fading loss includes applying a Kalman filter to fast fading losses for the plurality of times.  
6. (Currently Amended) A method, comprising: causing, by a base station, a first signal to be transmitted from a non-terrestrial station to user equipment during a first transmission time period; receiving, by the base station, a communication indicating signal quality for a plurality of times during the first transmission time period; obtaining, for the plurality of times, a plurality of fading losses associated with the first signal; estimating, for a future time subsequent to the plurality of times, a first fading loss of a first loss type associated with the first signal by at least applying a first filter to the plurality of fading losses;  estimating, for the future time, a second fading loss of a second loss type associated with the signal by at least determining differences between the plurality of fading losses and the first fading loss; calculating signal-to-interference-plus-noise-ratio (SINR) that includes at least one fading loss selected from the first fading loss and the second fading loss; causing the non-terrestrial station to transmit a second signal for a second transmission time period that includes the future time, the second signal having first settings for modulation and channel coding parameters, the first settings determined based on the SINR calculated; receiving communications indicating successful receipt of a defined number of second signal transmissions during the second transmission period; and causing, as a result of receiving the communications indicating successful receipt of the defined number of second signal transmissions, the non-terrestrial station to transmit a third signal to the user equipment according to third modulation and channel coding parameters for a third transmission period.  
7. (Currently Amended) A method, comprising: causing, by a base station, a first signal to be transmitted from a non-terrestrial station to user equipment during a first transmission time period; receiving, by the base station, a communication indicating signal quality for a plurality of times during the first transmission time period; obtaining, for the plurality of times, a plurality of fading losses associated with the first signal; estimating, for a future time subsequent to the plurality of times, a first fading loss of a first loss type associated with the first signal by at least applying a first filter to the plurality of fading losses; estimating, for the future time, a second fading loss of a second loss type associated with the signal by at least determining differences between the plurality of fading losses and the first fading loss; calculating signal-to-interference-plus-noise-ratio (SINR) that includes at least one fading loss selected from the first fading loss and the second fading loss;  causing the non-terrestrial station to transmit a second signal for a second transmission time period that includes the future time, the second signal having first settings for modulation and channel coding parameters, the first settings determined based on the SINK calculated; receiving communications indicating successful receipt of a defined number of second signal transmissions during the second transmission period; and causing, as a result of receiving the communications indicating unsuccessful receipt of the defined number of second signal transmissions, the non-terrestrial station to transmit a third signal to the user equipment according to previous modulation and channel coding parameters for a third transmission period.  
8. (Currently Amended) The method of claim 7, wherein the SINK is calculated based on the first fading loss estimated and a conservative value for the second fading loss.  
9. (Currently Amended) The method of claim 7 wherein the SINK is calculated based on the first fading loss estimated and the second fading loss estimated.  
10. (Currently Amended) A method, comprising: causing, by a base station, a first signal to be transmitted from a non-terrestrial station to user equipment during a first transmission time period; receiving, by the base station, a communication indicating signal quality for a plurality of times during the first transmission time period; obtaining, for the plurality of times, a plurality of fading losses associated with the first signal; estimating, for a future time subsequent to the plurality of times, a first fading loss of a first loss type associated with the first signal by at least applying a first filter to the plurality of fading losses; estimating, for the future time, a second fading loss of a second loss type associated with the signal by at least determining differences between the plurality of fading losses and the first fading loss:  calculating signal-to-interference-plus-noise-ratio (SINR) that includes at least one fading loss selected from the first fading loss and the second fading loss; causing the non-terrestrial station to transmit a second signal for a second transmission time period that includes the future time, the second signal having first settings for modulation and channel coding parameters, the first settings determined based on the SINR calculated; calculating a conservative SINR value based on location information of the user equipment, the conservative SINR value based on a conservative value for the first fading loss type and a conservative value for the second fading loss type; receiving one or more communications indicating unsuccessful receipt of the second signal; and causing, in response to receiving the one or more communications indicating unsuccessful receipt of the second signal, the non-terrestrial station to transmit a third signal according to settings for modulation and channel coding parameters selected based on the conservative SINR value.  
11. (Cancelled)  
12. (Currently Amended) A method, comprising: calculating, by a base station, a first fading loss associated with signal transmission from a non-terrestrial station to user equipment for a first transmission period; determining first modulation and channel coding settings based on the first fading loss; causing the non-terrestrial station to transmit a first signal to the user equipment according to the first modulation and channel coding settings during the first transmission period; receiving communications indicating whether the first signal was successfully received by the user equipment; determining a second fading loss that is different than the first fading loss; and causing, in response to receiving the communications, the non-terrestrial station to transmit a second signal according to second modulation and channel coding settings different than the first modulation and channel coding settings during a second transmission period;  receiving a communication indicating unsuccessful receipt of the second signal during the second transmission period; and causing, in response to receiving the plurality of communications, the non-terrestrial station to transmit a third signal according to the first modulation and channel coding parameters during a third transmission period.  
13. (Currently Amended) The method of claim 12, wherein the first fading loss calculated based on at least one estimated fading loss value.  
14. (Original) The method of claim 13, wherein the at least one estimated fading loss value includes a shadow fading loss estimate obtained using a low pass filter.  
15. (Currently Amended) The method of claim 12, wherein the at least one estimated fading loss value includes a fast fading loss estimate obtained using a predictive filter.  
16. (Currently Amended) The method of claim 12, wherein the at least one estimated fading loss value is obtained by at least: determining a set of fading losses for a plurality of times; applying a low pass filter to the set of fading losses to obtain a first fading loss estimate; calculating differences between the set of fading losses and the first fading loss estimate; and applying a predictive filter to the differences to obtain a second fading loss estimate.  
17. (Original) The method of claim 16, wherein the first fading loss includes the first fading loss estimate and the second fading loss estimate.  
18. (Cancelled)  
19. (Currently Amended) A communication system, comprising: a receiver configured to receive communications from terrestrial user equipment and communications from a non-terrestrial network station; a transmitter configured to transmit communications to the non-terrestrial network station; one or more processors; and memory storing instructions that, as a result of execution by the one or more processors, cause the communication system to: calculate a first fading loss associated with signal transmission from a non- terrestrial station to user equipment for a first transmission period; determine first modulation and channel coding settings based on the first fading loss; cause the non-terrestrial station to transmit a first signal to the user equipment according to the first modulation and channel coding settings during the first transmission period; receive communications indicating whether the first signal was successfully received by the user equipment; determine a second fading loss that is different than the first fading loss; cause, in response to receiving the communications, the non-terrestrial station to transmit a second signal according to second modulation and channel coding settings different than the first modulation and channel coding settings during a second transmission period; and implement enhanced modulation and channel coding settings as the second modulation and channel coding settings in response to receiving communications indicating that a number of successfully received first signal transmissions by the user equipment exceed a defined threshold.  
20. (Currently Amended) A communication system, comprising: a receiver configured to receive communications from terrestrial user equipment and communications from a non-terrestrial network station; a transmitter configured to transmit communications to the non-terrestrial network station; one or more processors; and memory storing instructions that, as a result of execution by the one or more processors, cause the communication system to: calculate a first fading loss associated with signal transmission from a non- terrestrial station to user equipment for a first transmission period; determine first modulation and channel coding settings based on the first fading loss; cause the non-terrestrial station to transmit a first signal to the user equipment according to the first modulation and channel coding settings during the first transmission period; receive communications indicating whether the first signal was successfully received by the user equipment; determine a second fading loss that is different than the first fading loss; and cause, in response to receiving the communications, the non-terrestrial station to transmit a second signal according to second modulation and channel coding settings different than the first modulation and channel coding settings during a second transmission period; and implement diminished modulation and channel coding settings as the second modulation and channel coding settings in response to receiving communications indicating that a number of unsuccessfully received first signal transmissions by the user equipment exceed a defined threshold.  

2. The method of claim 1, wherein estimating the shadow fading loss includes applying a low pass filter to the plurality of fading losses for the plurality of times.


3. The method of claim 1, wherein estimating the fast fading loss includes applying a predictive filter to the differences determined between the plurality of fading losses and the shadow fading loss.

4. The method of claim 1, wherein estimating the fast fading loss includes applying a Kalman filter to fast fading losses for the plurality of times.


Claim 1
5. The method of claim 1, comprising: 
receiving communications indicating successful receipt of a defined number of second signal transmissions during the second transmission period; and causing, as a result of receiving the communications indicating successful receipt of the defined number of second signal transmissions, the non-terrestrial station to transmit a third signal to the user equipment according to third modulation and channel coding parameters for a third transmission period.






































Claim 1




































6. The method of claim 1, comprising: receiving communications indicating successful receipt of a defined number of second signal transmissions during the second transmission period; and causing, as a result of receiving the communications indicating unsuccessful receipt of the defined number of second signal transmissions, the non-terrestrial station to transmit a third signal to the user equipment according to previous modulation and channel coding parameters for a third transmission period.

7. The method of claim 1, wherein the SINR is calculated based on the shadow fading loss estimated and a conservative value for the fast fading loss.


8. The method of claim 1, wherein the SINR is calculated based on the shadow fading loss estimated and the fast fading loss estimated.

Claim 1



































9. The method of claim 1, comprising: calculating a conservative SINR value based on location information of the user equipment, the conservative SINR value based on a conservative value for the shadow fading loss and a conservative value for the fast fading loss; receiving one or more communications indicating unsuccessful receipt of the second signal; and causing, in response to receiving the one or more communications indicating unsuccessful receipt of the second signal, the non-terrestrial station to transmit a third signal according to settings for modulation and channel coding parameters selected based on the conservative SINR value.






Claim 10



























11. The method of claim 10, comprising: receiving a communication indicating unsuccessful receipt of the second signal during the second transmission period; and causing, in response to receiving the plurality of communications, the non-terrestrial station to transmit a third signal according to the first modulation and channel coding parameters during a third transmission period.


12. The method of claim 10, wherein the shadow fading loss calculated based on at least one estimated fading loss value.

13. The method of claim 12, wherein the at least one estimated fading loss value includes a shadow fading loss estimate obtained using a low pass filter.

14. The method of claim 10, wherein the at least one estimated fading loss value includes a fast fading loss estimate obtained using a predictive filter.

15. The method of claim 10, wherein the at least one estimated fading loss value is obtained by at least: determining a set of fading losses for a plurality of times; applying a low pass filter to the set of fading losses to obtain a first fading loss estimate; calculating differences between the set of fading losses and the first fading loss estimate; and applying a predictive filter to the differences to obtain a second fading loss estimate.


16. The method of claim 15, wherein the shadow fading loss includes the first fading loss estimate and the second fading loss estimate.



Claim 17






































18. The system of claim 17, wherein the memory stores instructions that further cause the communication system to: implement enhanced modulation and channel coding settings as the second modulation and channel coding settings in response to receiving communications indicating that a number of successfully received first signal transmissions by the user equipment exceed a defined threshold.

Claim 17





































19. The system of claim 17, wherein the memory stores instructions that further cause the communication system to: implement diminished modulation and channel coding settings as the second modulation and channel coding settings in response to receiving communications indicating that a number of unsuccessfully received first signal transmissions by the user equipment exceed a defined threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477